Citation Nr: 0936340	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition of the Veteran's daughter, D.K., 
as a helpless child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from October 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the clam on appeal. The Winston-
Salem, North Carolina RO has retained jurisdiction of this 
claim. 

By a September 2009, ruling, the Board granted the Veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900 (c).

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The Veteran's daughter, D.K., was born in March 1958 and 
attained 18 years of age in March 1976; she is currently 51 
years of age.

2. It has not been shown that the Veteran's daughter, D.K., 
became permanently incapable of self-support prior to the 
date of attaining the age of 18 years.


CONCLUSION OF LAW

The Veteran's daughter, D.K., was not permanently incapable 
of self-support prior to attaining the age of 18 years, and 
is not recognized as the helpless child of the Veteran. 38 
U.S.C.A. §§ 101(4)(A), 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.57, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in a letter issued in 
February 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in May 2006. Further, 
since the preponderance of the evidence is against the claim, 
any question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. 
Medical statements from his daughter's doctors, a Declaration 
Status of Dependents, a Report of Contact with the Social 
Security Administration, and Social Security Administration 
benefits statements were associated with the claim folder and 
reviewed in connection with the claim. There are no known 
additional records or information to obtain. 

A hearing was offered and scheduled, and the Veteran then 
withdrew his hearing request. The Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim.



Recognition as a Helpless Child

The present appeal arises out of the Veteran's assertion that 
his daughter, D.K., is seriously and permanently disabled and 
was incapable of self support prior to age 18 and should be 
recognized as his helpless child.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
Veteran's daughter, D.K., is not a helpless child of the 
Veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 years.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined. For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution. 
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2008).

The evidence shows that the Veteran's daughter was born in 
March 1958.  It follows that she became 18 in March 1976. 

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration. Principal factors for 
consideration are:

(1). The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support. Incapacity for self- support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2). A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors. Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3). It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like. In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support. Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4). The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 

See 38 C.F.R. § 3.356 (2008).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday." Dobson v. Brown, 4 Vet. App. 443, 
445 (1993). In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration. However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support. 
Id. If the claimant is shown to be capable of self-support at 
eighteen, VA is required to proceed no further. Id.

A review of the record shows that the Veteran filed a 
Declaration of Status of Dependents (VA Form 21-686c) in 
April 2005. On this application, the Veteran indicated that 
he had only one dependent, his wife. When asked to indicate 
any children of any age permanently helpless for mental or 
physical reasons, he answered "N/A." 

Submitted on behalf of the Veteran's claim were October 2005 
statements from two of his daughter's doctors, C.M., PhD, and 
N.S., MD. Dr. C.M. stated that the Veteran's daughter, D.K., 
was diagnosed with bipolar disorder and was unable to afford 
medication on her own. Dr. N.S. stated that the Veteran's 
daughter had been under her care since February 2004. She 
also stated that the Veteran's daughter, D.K. had a well 
documented history of bipolar disorder which was now well 
controlled on medications. 

The Veteran submitted a November 2001 Social Security 
Administration benefits letter indicating that his daughter, 
D.K., had been found disabled according to the meaning of the 
law and she was in receipt of Supplemental Security Income 
(SSI) benefits. A May 2006 Social Security Administration 
benefits letter indicated that she was then in receipt of 
Social Security benefits. A May 2006, Report of Contact, 
indicated, in pertinent part, that VA verified with a Social 
Security Administration representative that the Veteran's 
daughter, D.K., was drawing disability benefits based on her 
own employment history and income. For Social Security 
purposes, she became too disabled to work on January 1, 1999. 

Additionally, a June 2006 follow-up letter was received from 
Dr. C.M. She stated that she wanted to clarify that the 
Veteran's daughter had been disabled with a mood disorder for 
the last 32 years. 

While the evidence establishes that the Veteran's daughter, 
D.K. may have had mental health difficulties before turning 
18 years old, there is no persuasive evidence of record that 
she had chronic mental or physical defects of a magnitude 
that would render her permanently incapable of self support 
by age 18. The Board accepts the June 2006 medical statement 
submitted by Dr. C.M. that D.K. had been disabled with a mood 
disorder for the last 32 years. However, her physician, Dr. 
N.S., indicated in her October 2005 medical statement that 
D.K.'s history of bipolar disorder is well documented, but it 
is well controlled on medications. The evidence of record 
also shows that she has a work history of her own and that 
history indicates that although she is now considered 
disabled by the Social Security Administration, she is not 
disabled as a child, as she is drawing Social Security 
benefits based on her own employment history and income. The 
evidence also shows that she did not become disabled to work 
until 1999, indicating that she was not helpless well after 
her 18th birthday. Moreover, in April 2005, when the Veteran 
declared the status of his dependents, he only claimed his 
wife as a dependent and specifically answered "NA", when 
asked if he had any children of any age permanently helpless 
for mental or physical reasons. The competent evidence of 
record shows that D.K. may have had a mood disorder at the 
age of 18, but there is not competent evidence to show that 
she was permanently incapable of self-support by reason of 
mental defect prior to the age of 18. At no time in the 
evidence of record has it been shown that the Veteran's 
daughter, D.K. was incapable of self-support until 1999, when 
she was over 40 years of age. Neither of her medical 
practitioners have indicated that she was ever disabled to 
the extent of being incapable of self-support prior to the 
age of 18. All of the evidence of record is lacking in this 
regard. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim that, D.K. 
is a "helpless child" of the Veteran. Thus, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Entitlement to recognition of the Veteran's daughter, D.K., 
as a helpless child of the Veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


